Citation Nr: 1116460	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  05-06 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A November 2007 Board decision, in relevant part, denied entitlement to service connection for low back, bilateral shoulder, and left knee disorders.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (Joint Motion), in a September 2008 Order, the Court vacated the Board decision and remanded the three issues currently on appeal to the Board for readjudication in accordance with the Joint Motion.  In addition, the Veteran did not contest the Board's November 2007 denial as to the following issues - service connection for a neck disorder, a right knee disorder, and a sexually transmitted disease.  The Court dismissed these issues in its September 2008 Order, indicating that the Board's findings for these issues should remain "undisturbed."   

In February 2010, the Board remanded this case for further development in compliance with the terms of the Joint Motion.  The matter has been returned to the Board for further review.  


FINDINGS OF FACT

1.  The Veteran's low back disability (mild anterior hypertrophic spondylosis at L5 with early narrowing of the disk space at L4, L5) first manifested many years after his separation from service and is unrelated to his period of service or to any incident therein.

2.  The Veteran's bilateral shoulder disability (mild degenerative change of the acromioclavicular joint with eburnation of the interior margin) first manifested many years after his separation from service and is unrelated to his period of service or to any incident therein.

3.  The Veteran does not have a current diagnosis of a left knee disability.

4.  The Veteran's lay assertions regarding continuity of symptomatology are not credible or probative in light of other evidence of record.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A bilateral shoulder disability was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  A claimed left knee disability was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated in December 2003 and March 2010, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claims, information and evidence that VA would seek to provide, and information and evidence that the Veteran was expected to provide.  In the March 2010 letter, the RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records (STRs) and VA treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has also been afforded VA examinations in connection with his claims.  The Board is also satisfied as to substantial compliance with its February 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Specifically, as directed by the Board, the Agency of Original Jurisdiction (AOJ) provided additional VCAA notice and provided a more adequate April 2010 VA examination as to etiology.  This VA examination also acknowledged the Veteran's lay assertions regarding an in-service injury and continuous symptoms in the 1980s, but still found that found that his conditions were not related to service.  The VA examiner discussed the Veteran's "vigorous" post-service occupations, in addition to a post-service motor vehicle accident.  Moreover, as directed by the Court, the Board has discussed the probative value and credibility of the Veteran's lay statements regarding his alleged in-service injury.  Thus, the duties to notify and assist have been met.

II.  Service Connection

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran asserts that he sustained numerous orthopedic injuries in service for which he is entitled to service connection.  Specifically, he asserts that he sustained injuries of the low back, shoulders, and knees, and that those injuries are the root of his current disabilities of the low back, shoulders, and left knee.  With regard to the shoulders, the Veteran contends in the alternative that his current disabilities of the shoulders are the result of a neck disability.  

The Veteran asserts that he sustained injuries of the low back and shoulders while lifting a cannon gun.  He described hearing a "pop" in his neck at the time of the injury.  His STRs reflect that in February 1975 he reported to sick call with complaints of soreness in his back and shoulders.  It is not clear from the record of treatment whether the Veteran was complaining of pain in his upper, middle, or lower back.  Physical examination revealed tender neck muscles.  The impression was neck strain.  No diagnosis related to the thoracolumbar spine or shoulders was rendered.  

With regard to the knees, the Veteran asserts that he has had intermittent pain in both knees since 1975 when he fell from a truck.  A review of his STRs reveals a single entry, dated in July 1975, related to the knees.  The Veteran at that time reported that he had been experiencing aching in both knees, but only during damp weather.  He was advised to use a heat compress and oil of wintergreen.  

Following the 1975 injuries, there are no further references to complaints of back or neck pain or findings of abnormalities of the lumbar or cervical spine in the Veteran's service medical records.  Similarly, there are no further references to complaints of shoulder or knee pain or findings of abnormalities of the shoulders or knees.  

In fact, an STR dated in January 1977 shows that the Veteran underwent examination more than three days prior to his separation from service and that aside from difficulty hearing, he had experienced no change in his medical condition.  In other words, significantly, the Veteran did not report any residual disabilities of the low back, shoulders, and left knee related to his earlier complaints.  The Veteran is competent to report in-service injuries and pain to his low back, shoulders, and left knee, but upon separation there was no credible evidence of residual disabilities due to his earlier complaints.  His lay assertions of residual disability are less probative in light of his silence at separation.  He was credible in describing the initial injuries and symptoms for his disorders, but not particularly credible with regard to any further residual disabilities during service.      

The first post service clinical evidence of record relating to complaints of low back pain is dated on VA examination in November 2006.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  At the time of the examination, the Veteran reported a history of having injured his lumbar spine in either 1974 or 1975 after working on a 102 Howitzer.  Since that time, he had experienced chronic low back pain without radiation.  He described his back pain as severe and sharp in nature, lasting from five to six hours per day.  It was precipitated by bending at the waist, lifting greater than 50 pounds, and sneezing.  It did not change with the weather, and was eased by using alcohol.  Physical examination revealed limitation of motion of the lumbar spine.  He was observed to walk with a normal gait, and was able to heel-toe walk without difficulty.  There were no neurological abnormalities associated with the lumbar spine.  X-ray examination revealed mild degenerative changes at L4-L5.  The Veteran was diagnosed with degenerative joint disease of the lumbar spine without evidence of treatment for complaints related to the lumbar spine in service.  

With respect to the Veteran's shoulder claim, the first post service clinical evidence of a complaint regarding the shoulders is dated in November 2006, when the Veteran underwent VA examination.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  At that time, the Veteran complained of experiencing neck pain for the last 10 years that radiated into his right and left shoulders.  The neck pain reportedly began following his involvement in a motor vehicle accident sometime between 1994 and 1996.  He described his shoulder pain as chronic.  Physical examination revealed limited range of motion of both the right and left shoulders.  There was no deformity of the shoulders.  X-ray examination revealed minimal degenerative changes of the acromioclavicular joint, bilaterally, and of the right glenohumeral joint.  The diagnosis was bilateral shoulder injuries with X-rays showing degenerative joint disease, bilaterally, without any clinical treatment related to the shoulders in service.

With respect to the Veteran's knee claim, the first post service clinical evidence of a complaint regarding the knees is dated in July 2003, when the Veteran sought medical treatment for right knee pain that recently began while playing baseball.  The Veteran was referred for further evaluation.  As there is no record associated with any additional evaluation of record, it is unclear whether the Veteran in fact was evaluated.  He again complained of right knee pain in September 2003.  No impressions related to the knees were made.

The Veteran next complained of right knee pain in January 2004.  At that time, the Veteran complained of severe right knee pain that first manifested while playing softball during the summer of 2003.  Physical examination at that time revealed suprapatellar effusion and pain on range of motion testing.  X-ray examination revealed no abnormalities.  The impression was suspected ligament or meniscal derangement.

The next record of treatment related to the knees is dated in March 2004, when the Veteran again complained of right knee pain.  At that time he reported that he had injured his right knee years ago and that it had been painful for a long period of time.  He stated that the knee popped, although he was unable to make it pop.  He described the pain as being located behind his knee cap.  He had pain with walking or standing.  He stated that he at times felt as though the knee would give way, but had experienced no locking of the knee.  Physical examination revealed no abnormalities of the knee.  X-ray examination was also unremarkable.  The impression was chondromalacia of the right patella.  The treating physician noted that the Veteran had tight hamstrings which were stressing the front of the right knee.  The Veteran was instructed as to exercises designed to loosen his hamstrings.  It was determined that if he was not significantly improved within six months that he would be given the option of arthroscopic surgery.  

The Veteran underwent VA examination of the knees in November 2006.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  At the time of the examination, the Veteran reported intermittent pain in his right knee since a 1974 injury sustained while working on a Howitzer.  He described flare ups of his right knee that occurred approximately two times per week, lasting from three to four hours at a time.  He stated that these flare ups were precipitated by sitting for greater than four hours, and by climbing into his 18-wheeler truck.  His knee pain was alleviated by rest and over-the-counter pain medication.  With regard to the left knee, the Veteran reported that his left knee pain had only begun in 2003 while playing softball.  He described experiencing intermittent pain in his left knee after softball games.  He described flare ups of his left knee that occurred two to three times per week, lasting from three to four hours at a time.  He stated that these flare ups were precipitated by sitting for greater than four hours, changes in the weather, and by climbing into his 18-wheeler truck.  Physical examination of the knees revealed full extension to 0 degrees and flexion to 115 degrees, bilaterally.  He was tender to palpation of the entire knee caps.  There was no swelling, redness, or increased skin temperature, bilaterally.  There was no deformity of the knees.  There was no ligamentous laxity.  X-ray examination revealed no abnormality of either the right or left knee.  The diagnosis was unremarkable right and left knees.  The examiner indicated that there was only one visit for right knee pain while in the military.  The examiner indicated tenderness in the left knee, but found that X-rays read as normal.

After the November 2006 VA examinations, the Board denied the Veteran's claims.  The Veteran appealed and, in a September 2008 Order and Joint Motion, the parties agreed that the report of the VA examination in November 2006, relied on by the Board in deciding the claim of entitlement to service connection for a low back disorder, was inadequate because, while the VA examiner diagnosed degenerative joint disease of the lumbar spine and noted that the Veteran had not been treated for complaints of low back pain in service, the VA examiner failed to provide an opinion as to the etiology of the low back disorder, particularly in light of the claimed in-service injuries reported by the Veteran.  Similarly, the VA examiner in November 2006 failed to provide a medical opinion regarding the relationship, if any, between the Veteran's claimed bilateral shoulder and left knee disorders and service.  As it was unclear whether the Veteran's low back, bilateral shoulder, and left knee disorders, if any, were related to the Veteran's military service, the Board remanded this case in February 2010 for a VA etiological examination and opinion in order to fully and fairly assess the merits of the claims.  

In compliance with the remand request, the Veteran was afforded an additional VA examination dated in April 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's service and post-service medical history was thoroughly reviewed in the report.  The Veteran was noted to have complained of aching in both knees in service In July 1975.  In February 1975, the Veteran was found to have tender neck muscles, and diagnosed with neck strain.  His separation examination in January 1976 was noted to be normal.  X-rays in September 2003 indicated normal lumbar study.  In November 2006, x-rays revealed mild degenerative change in the lumbar spine.  November 2006 x-rays also revealed normal right and left knees, but found minimal bilateral shoulder acromioclavicular degenerative changes.  In April 2010, the Veteran was noted to have a normal left knee examination, bilateral shoulder mild degenerative acromioclavicular joint, and lumbar spine hypertrophic spondylosis L5 with early narrowing of the disk space L4, L5.  In September 2003, the Veteran was indicated to have low back pain after motor vehicle accident the previous day, and in February 2010, the Veteran was noted to have chronic back pain.  During the examination, the Veteran reported that his back problems began during service while working on an artillery piece.  The Veteran indicated that he sought medical treatment in service and after service in the 1980s when he started having problems.  The Veteran complained of symptoms including pain, stiffness, weakness, fatigability, and lack of endurance.  He denied incapacitation of bladder or bowel.  With respect to his shoulders, the Veteran reported onset after service in the early 1980s.  The Veteran reported that his neck will hurt and that the pain will go to his shoulders, usually on the left.  The Veteran also reported that he hurt his left knee in service when he jumped off of a truck.  He reported that it was treated with a salve and got better.  He reported that he next had trouble with the knees beginning in the 1980s when the knee began to swell, ache and hurt.  The Veteran stated that he treated the knee with pain medications.  The Veteran indicated that he has pain in the knee, with stiffness, swelling, deformity, weakness, licking, giving way, and instability.  After examination, the Veteran was diagnosed with lumbar spine, mild anterior hypertrophic spondylosis at L5 with early narrowing of the disk space at L4,  L5; bilateral shoulder mild degenerative change of the acromioclavicular joint with eburnation of the interior margin; and normal left knee. The examiner then stated that the Veteran was first noted to have low back pain following a motor vehicle accident in September 2003, and that service records were silent on complaints of low back pain.  The Veteran was also noted to have multiple jobs which were vigorous in nature.  He the opined that "[i]n my opinion, the Veteran's degenerative disc disease of the lumbar spine with minimal functional impairment is less likely as not caused by or related to or worsened beyond natural progression of military service."  With respect to the shoulders, the examiner stated that "[t]here is degenerative changes in the shoulder.  The Veteran [is] noted to have a motor vehicle accident in 2002 with neck pain that he indicated radiated into his shoulders.  No definitive diagnosis of shoulder injury in service.  A single note documenting tender neck muscles and neck strain.  In my opinion, the Veteran's degenerative joint disease of both shoulders with minimal functional impairment is less likely as not caused by or related to or worsened beyond natural progression of military service."  Finally, the examiner stated that "[d]espite subjective complaints there are no objective findings to support a current diagnosis for the left knee, normal exam and normal x-ray."

Based on the foregoing, the Board finds that entitlement to service connection for a low back disability, a bilateral shoulder disability, and a left knee disability is not warranted in this case.  

First, the Board notes that the medical evidence in this case does not indicate that the Veteran has a current left knee disability.  As noted above, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  In the absence of probative proof of a present disability, there can be no valid claim or the grant of the benefit.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In this case, there is no clinical evidence of a chronic right or left knee disability during the Veteran's period of active service.  Following the July 1975 complaint of bilateral knee pain, there are no further complaints related to the knees.  With regard to post-service complaints, despite reporting on VA examination in November 2006 that he had injured his left knee while playing softball in the summer of 2003, the record reflects that the Veteran in fact injured his right knee and was treated for that injury on several subsequent occasions.  He has not been diagnosed with a left knee disability at any time since his separation from service.  The Veteran's lay complaints regarding left knee pain are not ignored, but they are outweighed by the lack of clinical findings as to a specific left knee disability by medical practitioners in the evidence of record.  Congress has specifically limited entitlement to service connected benefits to cases where there is a current disability.  Without competent evidence of a diagnosed disability, service connection for a left knee disability cannot be awarded.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Having carefully examined all evidence of record in light of the applicable law, there is insufficient evidence of any current, chronic left knee disability.  Brammer, 3 Vet. App. at 225.  In addition, the Board emphasizes although the Veteran is competent to state that he experiences left knee pain, he is not competent to diagnose himself with a specific left knee disability requiring a medical diagnosis by a medical professional.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  He also does not meet any of the three exceptions for competent lay evidence as listed above under Jandreau.  

In addition, while the Veteran has been diagnosed with low back and bilateral shoulder disorders, specifically, lumbar spine mild anterior hypertrophic spondylosis at L5 with early narrowing of the disk space at L4,  L5, and bilateral shoulder mild degenerative change of the acromioclavicular joint with eburnation of the interior margin, the April 2010 VA examiner, who examined the Veteran and his claims file in connection with his findings, found that neither condition is related to the Veteran's military service.  

In this regard, the Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinion of the April 2010 VA examiner is most persuasive in this case.  

The Veteran, also contends in the alternative that he is entitled to service connection for a bilateral shoulder disability on a secondary basis.  The Veteran asserts that his bilateral shoulder disability is related to his neck disability.  The Veteran, however, is not service-connected for a neck disability.  Secondary service connection presupposes the existence of an established service-connected disability.  38 C.F.R. § 3.310.  As the Veteran has not been service-connected for a neck disability, secondary service connection is not warranted.

In addition, the Board notes that the Veteran has contended on his own behalf that his claimed disabilities are related to active military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent in certain instances to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis of a specific left knee disability is a complex medical question.  The Veteran is competent to report pain or discomfort, but not diagnose himself with a specific medical condition.  His lay assertions have been considered, but are outweighed by the findings of several VA medical personnel.  The Board further finds that the question regarding the relationship between Veteran's low back and shoulder disabilities and his military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  

With regard to continuity of symptoms, the evidence as a whole does not establish continuity of symptomatology of a low back disorder, a bilateral shoulder disorder, or a left knee disorder since service.  38 C.F.R. § 3.303(b).  In making this determination, the Board acknowledges the Veteran's occasional lay assertions regarding continuous discomfort and pain since his discharge from service for his disabilities on appeal, gradually worsening over time.  He states that he also had symptoms and received private medical treatment a short time after service in the 1980s.  See e.g., April 2010 VA examination.  The Veteran has not provided authorization for these private records, or indicated whether they were even available.  In any event, he is indeed competent to report symptoms and treatment for his various disorders on appeal from the time of his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).
  
But once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In this regard, the first medical evidence of treatment in the claims folder for the disorders at issue is from the 1990s and 2000s.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  The Board may, however, in the present case consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Id. at 1337.  

But most importantly, there are several other factors present that weigh against the Veteran's credibility as to his lay assertions of continuity of symptoms.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board emphasizes that personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  

In this regard, the Veteran has made several inconsistent statements as to continuity of symptoms.  For example, at the November 2006 VA examination, the Veteran stated that he had experienced neck pain and radiating shoulder pain for the last 10 years, which reportedly began following his involvement in a motor vehicle accident sometime between 1994 and 1996.  In addition, with regard to the left knee, at the November 2006 VA examination, the Veteran reported that his left knee pain had only begun in 2003 while playing softball.  He described experiencing intermittent pain in his left knee after post-service softball games.  Finally, as to the low back, the Veteran first reported low back pain in the context of his post-service laundry job according to a VA treatment record dated in September 2003.  Moreover, once again, in January 1977 at separation, the Veteran, aside from difficulty hearing, indicated he had experienced no change in his medical condition.  In other words, significantly, the Veteran did not report any residual disabilities of the low back, shoulders, and left knee at that time, despite his later assertions regarding continuity of symptoms since his initial injuries.  The claims folder indicates that the first assertion of continuity of symptoms from the Veteran was only when he filed his claim for compensation in 2003.  In short, the evidence of record in the claims folder is frequently inconsistent with his lay assertions as to continuity of symptoms.  His personal interest to receive monetary benefits also becomes a factor once the evidence of record is inconsistent with his lay assertions.  In summary, the Veteran's lay assertions are less credible and persuasive in light of all these factors.

Therefore, overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of any in-service symptomatology seen after initial injuries.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.

Likewise, since there is no objective indication of arthritis for any of his disorders within one year after service, the Veteran is not entitled to application of the presumptive provisions either.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Arthritis, incidentally, must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In summary, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's claimed disorders are etiologically related to his active military service.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a low back disorder, including lumbar spine, mild anterior hypertrophic spondylosis at L5 with early narrowing of the disk space at L4, L5, is denied.

Service connection for a bilateral shoulder disorder, including bilateral shoulder mild degenerative change of the acromioclavicular joint with eburnation of the interior margin, is denied.

Service connection for a left knee disorder is denied.




____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


